Citation Nr: 0840501	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  02-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches. 

2.  Entitlement to an initial rating in excess of 10 percent 
for nummular eczema.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1997 to 
June 2001.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal of a May 2002 rating decision in which 
the RO granted service connection and assigned an initial 0 
percent (noncompensable) rating, each, for endometriosis and 
pelvic adhesions (claimed as chronic pelvic pain), and for 
migraine headaches, each effective June 18, 2001.  At that 
time, the RO also granted service connection and assigned an 
initial 10 percent rating for nummular eczema, also effective 
June 18, 2001.  The veteran filed a notice of disagreement 
(NOD) with the assigned ratings in June 2002, and the RO 
issued a statement of the case (SOC) in July 2002.  The 
veteran filed a substantive appeal (via a VA Form 21-4138, 
Statement in Support of Claim) in August 2002. 

In October 2003, the RO awarded an initial 30 percent rating 
for migraine headaches, effective June 18, 2001.  The RO 
issued supplemental SOCs (SSOCs) reflecting the continued 
denial of the claim in August 2002 and October 2003.

In an August 2005 decision, the Board, inter alia, denied the 
veteran's claims for higher initial ratings for migraine 
headaches and for interstitial cystitis.  The veteran 
appealed these denials to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2006, counsel for 
the veteran and the VA Secretary filed a Joint Motion for 
Partial Remand (Joint Motion), pertinent to the denial of a 
higher initial rating for migraine headaches.  By Order dated 
later the same month, the Court granted the Joint Motion, 
vacating that portion of the August 2005 Board decision that 
denied a higher initial rating in excess of 30 percent for 
migraine headaches, and remanding this matter to the Board 
for further proceedings consistent with the Joint Motion.  
[Parenthetically, the Board notes that that portion of the 
August 2004 Board decision that denied a higher initial 
rating in excess of 30 percent for interstitial cystitis 
remains in effect, as the appellant advised the Court that 
she no longer wished to pursue her appeal on that claim.  As 
such, her appeal, as to this matter, was deemed abandoned and 
dismissed by the Court.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).]

Also in August 2005, the Board  remanded to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.) the 
claim for a higher initial rating in excess of 10 percent for 
nummular eczema.  After accomplishing the requested action, 
the RO continued the denial of the claim (as reflected in the 
November 2005 and August 2008 SSOCs), and returned the matter 
to the Board for further appellate consideration.

Following the Court's order, in July 2007, the Board  
remanded to the RO (via the AMC, in Washington, D.C.) the 
claim for a higher initial rating in excess of 30 percent for 
migraine headaches.  The RO continued the denial of the claim 
(as reflected in the August 2008 SSOC), and returned the 
matter to the Board for further appellate consideration.

The Board's decision on the claim for a higher rating for 
nummular eczema is set forth below.  The claim for an initial 
rating in excess of 30 percent for migraine headaches is 
addressed in the remand following the order; this matter is, 
again, being remanded to  the RO via the AMC for further 
action.  VA will notify the veteran when further action, on 
her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided.  has been accomplished. 

2.  Since the June 2001 effective date of the grant of 
service connection, the veteran's nummular eczema has not 
affected between 20 and 40 percent of the appellant's entire 
body, nor has the disability involved  productive of 
disfigurement, scarring, exudation, constant itching, or 
extensive lesions, or  required systemic therapy.




CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for nummular eczema have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 
7806, (as in effect prior to and since August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, a December 2006 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate her claim for a higher rating, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in her possession pertinent to 
the claim, thus satisfying the fourth element of the duty to 
notify (consistent with the version of 38 C.F.R. § 3.159 then 
in effect).  The December 2006 letter also provided the 
veteran information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.

After issuance of this letter, and opportunity for the 
veteran to respond, the August 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.   Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA medical records and 
the reports of VA examinations conducted in November 2001 and 
October 2002.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran, and by her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided,  at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The May 2002 rating decision granted service connection and 
assigned an initial 10 percent rating for nummular eczema, 
pursuant to Diagnostic Code 7806, effective June 18, 2001.

The Board notes that, effective August 30, 2002, the portion 
of the rating schedule for evaluating skin disabilities was 
revised.  See 67 Fed. Reg. 49596-49599 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, DCs 7800-7833).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the RO has considered the claim for a higher 
initial rating under both the former and revised applicable 
criteria, and has given the appellant notice of both criteria 
(see the July 2002 SOC and October 2003 SSOC).  Hence, there 
is no due process bar to the Board also considering the claim 
in light of the former and revised applicable rating 
criteria, as appropriate. 

Under former Diagnostic Code 7806, in effect through August 
29, 2002, a 10 percent rating contemplated exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was in order for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant eczema.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002, 
dermatitis or eczema affecting at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period, warrants a 10 percent 
rating.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more, but not constantly, during the past 12-month period.  
A 60 percent rating requires more than 40 percent of the 
entire body or more than 40 percent of exposed areas be 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. 4.118, DC 7806 (2008). 

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating greater than 
10 percent for the veteran's nummular eczema is not warranted 
under either the former or revised applicable criteria. 

June 1997 treatment notes from the Virginia Physicians for 
Women reflect that the veteran's skin was warm, dry and 
without rashes.

On November 2001 VA examination, the veteran was diagnosed 
with nummular eczema, severe eczema located on the skin 
between the web spaces of the 2nd and 3rd finger and also web 
space between the 3rd and 4th fingers of the hands.  She also 
had an erythematous popular lesion and also pink popular 
lesions of elbows and dryness of skin. 

Thus, prior to August 30, 2002, the veteran is not entitled 
to a rating greater than 10 percent for his nummular eczema 
under former Diagnostic Code 7806,because the symptoms were 
minimal, with no indication of constant exudation or itching, 
extensive lesions, or marked disfigurement.

After the effective date of the revised criteria, an October 
2002 VA skin examination revealed that the veteran's skin was 
intact.  There were noticeable popular lesions of the 
bilateral lower extremities of the posterior tibial area.  
thematous areas of the bilateral deltoids area, contender, 
also were noted.  The veteran then complained of  pruritis of 
this area.  She reported that while in service, she 
experienced weeping of lesions for which she received steroid 
injections, medications and topical cream.  Currently, she 
applied Eucerin cream, triamcinolone cream, Lubriderm and 
Nivea spray as occasioned required.  She noted that she had 
areas that developed on her hand that were not visible at 
this time.  There were no areas of exfoliation, crusting or 
ulceration.  The diagnosis was nummular eczema diagnosed in 
1998 with weeping lesions reportedly occurring in the 
military.  She had eczema of the skin with noted papular 
lesions of the bilateral lower extremities.  However, there 
were erythematous areas of the bilateral deltoids.  Smooth 
areas were pruitic as reported by the veteran.  The examiner 
noted that the condition was unresolved with continued flares 
occurring in the cooler months of the winter, and that, 
currently, no significant exacerbation was detected.  
However, there were papular lesions.

April 2003, May 2005 and December 2006 treatment notes from 
the  VA Medical Center (VAMC) in Richmond, Virginia revealed 
that the veteran's skin was warm, dry and intact.

The aforementioned evidence reveals that the veteran also is 
not entitled to a rating greater than 10 percent for nummular 
eczema under  revised Diagnostic Code 7806.  The medical 
evidence, to include the October 2002 VA examination report, 
does not reflect that the veteran has used corticosteroids or 
other immunosuppressive drugs for her nummular eczema.  The 
October 2002 VA examination included notations that the 
veteran used topical treatment; however, such does not 
constitute intermittent systemic therapy, and there is 
otherwise no evidence to indicate the use of such drugs or 
therapy to support a higher rating.

Likewise, the pertinent medical evidence does not support a 
finding that 20 percent to 40 percent of the veteran's body 
or exposed areas has been affected by the skin disability 
under consideration 

Moreover, there is no other potentially applicable diagnostic 
code pursuant to which any higher rating for disability under 
consideration could be assigned.  A 30 percent rating under 
Diagnostic Code 7816 (for psoriasis) or Diagnostic Code 7821 
(for cutaneous manifestations of collagen-vascular diseases) 
also requires that the skin disability affect 20 to 40 
percent of the body or the exposed areas or the use of 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs.  Likewise, a 30 percent rating under 
Diagnostic Code 7817 (for exfoliative dermatitis) requires 
systemic therapy for at least six weeks in a 12-month period.  
As noted above, the medical evidence of record does not 
support the required findings.  Hence, rating the disability, 
by analogy, under any of the aforementioned diagnostic codes 
would not provide a basis for assignment of a higher rating.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability, pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent for the veteran's service-connected nummular 
eczema must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

An initial rating in excess of 10 percent for nummular eczema 
is denied.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for entitlement to an initial rating in excess 
of 30 percent for migraine headaches is warranted, even 
though such will, regrettably, further delay an appellate 
decision on this claim.
A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

In the July 2007 remand, the Board noted that in the November 
2006 Joint Motion, the parties agreed that a remand was 
required because the Board failed to ensure that VA's duty to 
assist the appellant had been fulfilled and because the Board 
had failed to provide an adequate statement of reasons or 
bases for denying a rating in excess of 30 percent for 
migraine headaches at any time.  The parties agreed that VA 
should obtain a headache diary kept by the appellant 
documenting the frequency and the severity of her migraine 
headaches throughout the entire period in question. 

The primary goals of the Board's July 2007 remand were: (1) 
to obtain copies of the veteran's medical records from the 
VAMC in Richmond, Virginia from November 19, 2002 to the 
present;  (2) to arrange for the veteran to undergo VA 
neurological examination, by a physician, at an appropriate 
VA facility to ascertain the nature and extent of the 
veteran's service-connected migraine headaches; and (3) to 
send to the veteran and her representative a letter 
specifically requesting that the veteran furnish a legible 
copy of the diary she has kept to document the frequency and 
severity of her headaches since her discharge from service in 
June 2001 to the present.

Here, the claims file still does not contain a letter 
specifically requesting that the veteran furnish a legible 
copy of the diary.  On remand, the AMC sent the veteran an 
August 2007 letter requesting that she provide sufficient 
information, and if necessary, authorization to enable it to 
obtain any additional evidence pertinent to the claim on 
appeal that is not currently of record.  The letter also 
invited the veteran to submit all pertinent evidence in her 
possession, and explain the type of evidence that is her 
ultimate responsibility to submit.  However, the August 2007 
letter did not specifically request that the veteran furnish 
a legible copy of the diary she has kept to document the 
frequency and severity of her headaches since her discharge 
from service in June 2001 to the present.  Hence, further 
remand of this matter, pursuant to Stegall, is required.
The Board also finds that, , to ensure that all due process 
requirements are met, while the matter is on remand, the  RO 
should also give the veteran another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying her that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal. 

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
furnish a legible copy of the diary she 
has kept to document the frequency and 
severity of her headaches since her 
discharge from service in June 2001 to 
the present.   The RO should explain the 
type of evidence that is the veteran's 
responsibility to submit.

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period)

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall (cited to above).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but  she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



 Department of Veterans Affairs


